DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of CN 201810845463.6 filed July 27, 2018 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of WO 2020/019402, the publication of PCT/CN2018/103117 filed August 30, 2018.
Response to Restriction Election
Applicant’s election of Group II, claims 3-5, in the reply filed on April 12, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventive group, there being no allowable generic or linking claim. 
Claim Status
Filing Date
April 12, 2022
Amended
3, 6
Cancelled
1, 2, 10
Pending
3-9
Withdrawn
6-9
Under Examination
3-5


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 lines 1-2 “the ODS iron-based alloy powder” renders the claim indefinite. There is insufficient antecedent basis.
Claim 3 step 1 lines 8-9 “the milling balls with diameters of 18-22 mm, 14-16 mm, 9-11 mm, 7-8.5 mm, 4.5-5.5 mm and 2.5-3.5 mm are matched” renders the claim indefinite. There is insufficient antecedent basis. It is unclear if the milling balls are being limited to diameters of 18-22 mm, 14-16 mm, 9-11 mm, 7-8.5 mm, 4.5-5.5 mm, and 2.5-3.5 mm or if this limitation refers to other milling balls. Replacing the above limitation with “the milling balls have diameters of 18-22 mm, 14-16 mm, 9-11 mm, 7-8.5 mm, 4.5-5.5 mm and 2.5-3.5 mm and are matched” clearly further limits the diameters of the milling balls.
Claim 3 step 1 line 7 “sealing the milling can” and step 2 line 1 “vacuuming the milling can, and then filling with an inert gas” renders the claim indefinite. It is unclear how a sealed (i.e. closed, such that leakage is prevented) milling can be vacuumed and filled. Sealing prevents access to the contents of the can, but vacuuming and filling the milling can requires access.
Claim 3 step 2 “vacuuming the milling can” renders the claim indefinite. It is unclear if this requires vacuuming the milling can with a vacuum cleaner device that draws or takes in the contents of the milling can or if it requires creating a vacuum environment within the milling can.
Claim 3 step 2 “filling with an inert gas” renders the claim indefinite. It is unclear if this requires the entirety of the milling can to be filled with inert gas and nothing else or if it requires creating an inert gas atmosphere in the milling can.
Claim 3 step 3 line 1 “installing the milling can in step 2” (emphasis added) renders the claim indefinite. It is unclear if the milling can is being required to installed as part of step 2 or if it is referring to the vacuumed and filled milled can resulted from step 2 being installed. For the purpose of examination claim1  will be given the broadest reasonable interpretation of referring to installing the vacuumed and filled milling can resulting from step 2.
Claims 4 and 5 are rejected as depending from claim 3.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/263,160 (App ‘160) (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because App ‘160 teaches the claimed matrix alloy, strengthening phase, and size distribution (claim 1) and the preparation process, including the milling ball diameters and ratio (claims 2-5).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 3-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/533,074 (App ‘074) (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because App ‘074 teaches the claimed matrix alloy, strengthening phase, and size distribution (claims 1-9) and the preparation process, including the milling ball diameters and ratio (claims 8, 9).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Related Art
Xu (Xu et al. Effect of milling parameters on mechanical alloying of ODS austenitic steels. Cailiao Kexue Yu Gongyi. (2010), 18(2), 187-191. STN abstract.)
	Xu teaches Fe-18Cr-8Ni-2W-1Ti-0.35Y2O3 powder processed by high energy mechanical milling where particle size and elemental distribution and solid solution effect of the mixed powder under various mechanical alloying parameters were investigated systematically, where the best results were achieved with a ball-to-powder wt ratio of 10:1, rotation speed of 380 r/min, and milling time for 60 h (STN abstract).
Mandal (Mandal et a. Optimizing of milling parameters for the mechanosynthesis of nanocrystalline hydroxyapatite. Powder Technology 253 (2014) 650-656.)
	Mandal studied the effects of milling time, ball size, ball to powder weight ratio, and critical speed on the effects of milling (Sect. 3.1.), where ball diameter effects crystalline and amorphous structure (Sect. 3.1.1.1., Fig. 1) and particle size with increasing ball size producing coarser particles (Sect. 3.1.1.2., Fig. 2), ball to powder weight ratio effects crystallite size (Sect. 3.1.2.1., Fig. 3) and particles become finer if ball to powder weight ratio is increased (Sect. 3.2.1.1., Fig. 4), and critical speed effects phase formation (Sect. 3.1.3.1, Fig. 5). Mandal also teaches the importance of optimizing milling parameters for a particular systems (Sect. 3.2.).
Zhang (Zhang et al. Influence of ball size distribution on grinding effect in horizontal planetary ball mill. Advanced Powder Technology 25 (2014) 983-990.)
	Zhang teaches that the ball size distribution in a horizontal planetary ball mill effects grinding (Sects. 1, 5), where five different two and three ball size distributions were studied with ball diameters of 20, 16, 12, and/or 10 mm (Sect. 3.3).
Ukai (US 2011/0142711)
Ukai teaches Comparative Example 1 is an ODS of nickel-based alloy with yttrium oxide with an oxide particle distribution that reads on that claimed ([0062], [0063], Fig. 4). Ukai is silent to an iron-based alloy powder and the method of manufacturing, including the milling balls diameters and mass ratio. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735 



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735